Title: John Adams to Charles Adams, 19 December 1792
From: Adams, John
To: Adams, Charles


Philadelphia Decr 19. 1792
I have recd from you one Letter and no more Since I left N. York. Your Electors appear like a large black Spot in a bright Circle of Unanimity which extends from N. H. to Maryland inclusively. Then the Region of Darkness begins again and extends I know not how far.
A decided Reprehension from N. York and Virginia would very Sensibly affect me, if there were not most unequivocal Marks of a Party Spirit, unworthy of Freemen in both. The Cry of Monarchy and Aristocracy is so manifestly false, and is so clearly but a Pretext to cover mean Prejudices and little Passions that I feel no mortification for myself but much for my fellow Citizens, in this pitiful Manœuvre.
The Spirit of falshood which has appeared both in Newspapers and in private Letters upon this Occasion is allarming to every fair mind, and augurs very ill for the Tranquility of this People if not for the duration of their Govt.
You are very indolent, Charles,. You [should write] oftener to me than you do. Let me [know] [. . .] turns up.— The Gentlemen with whom I conversed in N. Y. were right in their Opinions of Mr Osgood. I own I found great difficulty in believing that Man capable of Sacrificing his sentiments to a Party So grossly. But America will See enough of that kind of Conduct.
The Ambition and Turbulence of Virginia is becoming intollerable: with a President, a Secretary of State an Attorney General, an Ambassador and what not, in the general Govt. she discovers a disposition to insult all the rest of the Union: but she may depend upon it her Pride will have a fall.
I am tenderly yours
J. A.
